TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00390-CV


Glenn Tucker, Individually and on behalf of Cowboy Cab Company, Ranger Cab
Company, Inc., Alamo Cab and Ambassador Cab, Appellants

v.

Universal Insurance Exchange; Universal Paratransit Insurance Service, Corp. and 
The State of Texas, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345th JUDICIAL DISTRICT
NO. D-1-GV-06-000119, HONORABLE RHONDA HURLEY, JUDGE PRESIDING



O R D E R
PER CURIAM
		Appellants have filed a motion to stay the district court's June 30, 2009 "Order
Approving Application for Order Approving Run-Off Plan" pending our disposition of their pending
appeal from that order.  See Tex. R. App. P. 29.3.  We request appellees to respond to appellants'
motion by 5:00 p.m. on August 13, 2009.   See Tex. R. App. P. 10.1(b).  We stay the district court's
June 30, 2009 order pending further orders of this Court.  

Before Justices Puryear, Pemberton and Waldrop
Filed:   July 31, 2009